         Case 2:19-mc-03901-ECM Document 1 Filed 10/24/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA


IN RE ME MATTER OF THE                        )
APPOINTMENT OF A FULL-TIME                    ) Civil Misc. No: 2:19-mc-03901-ECM
MAGISTRATE JUDGE                              )


                                          ORDER

       A vacancy will exist in the office of the United States Magistrate Judge for the

Middle District of Alabama due to the retirement ofHon. Wallace Capel effective July 31,

2020, making it necessary for this Court to take applications for the appointment of a new

Magistrate Judge. This appointment will be for a full eight-year term beginning upon

appointment. The United States Magistrates Act, 28 U.S.C. § 631, et seq., and regulations

issued pursuant thereto by the Judicial Conference, require that a panel of citizens be

appointed to review all applicants and to report their findings to the Court. Public notice is

also required.

       Accordingly, it is ORDERED that the Clerk of this Court cause to be published in

The Montgomery Advertiser, The Dothan Eagle and The Opelika-Auburn News, mail

members of the Board of Bar Commissioners of the Alabama State Bar and presidents of

local bar associations in the Middle District of Alabama, send out electronically to

members of the Middle District of Alabama Bar, post in the Alabama State Bar

publications, post to U.S. Courts Job Vacancies and to post in the Clerk's Office in the

United States Courthouses at Montgomery,Dothan,Opelika, Alabama,the attached notice.
         Case 2:19-mc-03901-ECM Document 1 Filed 10/24/19 Page 2 of 2



       A copy of this order and notice shall be provided to the Magistrate Judge Division

of the Administrative Office of the United States Courts, and any other appropriate

officials.


       DONE this 24th day of October, 2019.




                                         EVIL C.       S
                                         CHIEF UNIT D STATES ISTRICT JUDGE
